Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/5/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,375,415 (Lavender) in view of US 2007/0056894 A1 (Connors, JR).
Regarding claim 1, Lavender discloses a filtration device for a disposable cell enrichment kit (the filtration is intended for fractionating blood, i.e. obtaining a stream of fluid enriched with certain cells; this kind of devices imply always the use of disposable elements), comprising:
a first mating portion (105);
a second mating portion (205); 
at least one inlet port (110);
at least one outlet port (220, 120); and
a micro-porous membrane (180) membrane (pore size from about 0.1 to about 6 microns) disposed between the first and second mating portions, wherein the micro-porous membrane and the first mating portion together define a single channel (185) configured to receive a process volume containing a biological sample, and the single channel extends parallel to the micro-porous membrane;
a membrane support (195) disposed between the second mating portion and the micro-porous membrane (180), the membrane support comprising a first plurality of structural  features that define a first plurality of openings (195: openings of the woven mesh or a plate having ridges, pyramids or cones), and a spacer (150, 175) disposed between the micro-porous membrane (180) and the first mating portion (105), wherein the spacer (150, 175) comprises an opening that defines at least a portion of a geometry of the at least one channel (see Fig. 3);
wherein the membrane support is coupled to both the second mating portion and the micro-porous membrane, and the membrane support is coupled to the micro-porous membrane via the first plurality of structural features to provide support; wherein permeate containing specific biological components pass through the first plurality of openings of the membrane support for discharge from the filtration device and the filtration device is configured to retain a specific cell population in a retentate from the process  volume  and to discharge  the retentate  from the at least one outlet   port (column 1, line 49 - line 59; column 3, line 4 - column 6, line 36; figures 1-4).
Claim 1 differs from the device of Lavender in reciting the second mating portion comprises a second plurality of openings defined by a second plurality of structural features and the micro-porous membrane is laminated between the membrane support and the spacer.
Duplication of parts e.g. a second plurality of openings in the second mating portion would have been obvious to a person of ordinary skill in the art for guiding permeate flow.
See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Connors, JR teaches a crossflow filtration device having a laminated filtration device having one or membrane disposed between the spacers wherein a thin film of adhesive binds together or laminate spacers and membranes to create precisely defined fluid flow boundaries for the channels as one of advantages (Figures 1-2; paragraphs [0020], [0022]-[0023], [0034]-[0036],[0040]).
It would have been obvious to a person of ordinary skill in the art to modify the filtration device of Lavender to laminate the micro-porous membrane between the membrane support and the spacer for taking advantage of create precisely defined fluid flow boundaries for the channels and use in a variety of small and large-scale applications requiring cross-flow filtration as suggested by Connors, JR (see paragraphs [0034]-[0035]).  Furthermore, it is well-known in the art that the lamination provides further strength to support the membrane.
Claim 2 differs from the device of Lavender in reciting that the micro-porous membrane has a thickness between 13 and 25 microns, the micro-porous membrane has an effective working area of at least 40 cm2, and the single channel has a depth between 0.25 mm and 0.36 mm.
Lavender teaches that the membranes are relatively thin materials on the order of 1 to 10 microns thick and sufficient to prevent flexure thereby preventing rupture (see col.8, lines 11-25) and the single channel (155) has a vertical dimension of 0.015 inches (0.38 mm) (see col. 6, lines 26-29).  
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, see the single channel (155) is formed in the first mating portion (105)(see Fig. 4).
Regarding claim 5, the at least one inlet port (110) and/or the at least one outlet port (120) is configured to provide a substantially uniform velocity of a laminar flow of the process volume across a width of the single channel (155)(see Fig. 4).
Regarding claim 6, Lavender discloses a disposable cell enrichment kit comprising a crossflow filtration device configured to be disposed along a main loop pathway and configured to receive a process volume containing a biological sample and to utilized crossflow filtration, via a microporous membrane (pore size from about 0.1 to about 6 microns), to retain a specific cell population in a retentate from the process volume, wherein the crossflow filtration device comprises a filtration unit for a disposable cell enrichment kit (the filtration is intended for fractionating blood, i.e. obtaining a stream of fluid enriched with certain cells; this kind of devices imply always the use of disposable elements), comprising:
the microporous membrane (180);
a first mating portion (105); 
a second mating portion (205); 
a membrane support (195) comprising a first plurality of structural features (openings
of mesh) that define a first plurality of openings, wherein the first plurality of structural features are coupled to and provide support to the micro-porous membrane, and the first plurality of openings allow the permeate to flow through them after crossing the micro-porous membrane; wherein the membrane support is configured to be disposed between the micro-porous membrane (195) and either the first mating portion or the second mating portion (205) (column 1, line 49 - line 59; column 3, line 4 - column 6, line 36; figures 1-4) and a spacer (175) disposed between the micro-porous membrane (180) and the first mating portion (105), wherein the spacer (150, 175) comprises an opening that defines at least a portion of a geometry of the at least one channel (see Fig. 3).
Claim 6 differs from the kit of Lavender in reciting a laminated filtration unit.
Connors, JR teaches a crossflow filtration device having a laminated filtration device having one or membrane disposed between the spacers wherein a thin film of adhesive binds together or laminate spacers and membranes to create precisely defined fluid flow boundaries for the channels as one of advantages (Figures 1-2; paragraphs [0020], [0022]-[0023], [0034]-[0036],[0040]).
It would have been obvious to a person of ordinary skill in the art to modify the filtration device of Lavender to a laminated filtration device for taking advantage of create precisely defined fluid flow boundaries for the channels and use in a variety of small and large-scale applications requiring cross-flow filtration as suggested by Connors, JR (see paragraphs [0034]-[0035]).
Claim 7 differs from the kit of Lavender in reciting the second mating portion comprises a second plurality of openings defined by a second plurality of structural features.
Lavender teaches that the membrane support is coupled to the micro-porous membrane via the first plurality of structural features to provide support and permit permeate to flow through to the permeate outlet (220)(see Fig. 4).
Duplication of parts e.g. a second plurality of openings in the second mating portion would have been obvious to a person of ordinary skill in the art for guiding permeate flow.
See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Regarding claim 8, see first mating portion (105) and the micro-porous membrane (180) define at least a portion of at least one channel (185) within the crossflow filtration device configured to receive the process volume containing the biological sample (see Fig. 4). 
Regarding claim 9, see at least one inlet port (110) configured to receive the process volume and at least one outlet port (120) to discharge the retentate, and the single inlet port and the single outlet port are fluidly coupled to the at least one channel (185) (see Fig. 4).
Regarding claim 11, see the at least one channel (155) is formed in the first mating portion (105)(see Fig. 4).

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,375,415 (Lavender) in view of US 2007/0056894 A1 (Connors, JR) as applied to claim 6 above, and further in view of US 2013/0029411 to Roy et al. (hereinafter referred to as ”Roy”).
Lavender in view of Connors, JR discloses a disposable cell enrichment kit as described above.
Claims 12-16 differ from the kit of Lavender in view of Connors, JR in reciting process vessel with tapering from outlet to inlet, a buffer vessel, a source vessel and a waste vessel in main loop pathway.
Roy teaches known disposable cell enrichment kit comprising a process vessel (6) disposed along the main loop pathway downstream of the crossflow filtration device (8) and configured to receive the process volume following crossflow filtration, a buffer vessel (10) disposed along a buffer pathway coupled to the main loop pathway and configured to provide a buffer to the process volume to supplement the process volume, the process vessel comprises an inlet to receive the process volume following crossflow filtration, via the crossflow filtration device, and an outlet to discharge the process volume from the process vessel and the process vessel tapers from the outlet (62) to the inlet (60)(see Fig. 4), a source vessel coupled to a source pathway coupled to the main loop pathway, wherein the source vessel (12) is configured to receive the biological sample and to provide it to the main loop pathway, via the source pathway at a location along the main loop pathway a waste vessel (14) coupled to a waste pathway coupled to the crossflow filtration device, wherein the waste vessel is configured to receive the permeate from the crossflow filtration device via the waste pathway (see Fig. 1; paragraphs [0041], [0067]). 						It would have been obvious to a person of ordinary skill in the art to combine the crossflow filtration device of Lavender with known components of disposable enrichment kit of Roy for obtaining cells in batch fashion as suggested by Lavender (see col. 8, lines 60-66).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-9 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 10-16 of U.S. Patent No. 11,027,239 in view of US 2007/0056894 A1 (Connors, JR).
Claims 1-2, 4-9 and 11-16 of the instant application differ from claims 1-5 and 10-16 of U.S. Patent No. 11,027,239 in reciting a laminated filtration unit. 
Connors, JR teaches a crossflow filtration device having a laminated filtration device having one or membrane disposed between the spacers wherein a thin film of adhesive binds together or laminate spacers and membranes to create precisely defined fluid flow boundaries for the channels as one of advantages (Figures 1-2; paragraphs [0020], [0022]-[0023], [0034]-[0036],[0040]).
It would have been obvious to a person of ordinary skill in the art to modify the filtration device of Lavender to laminate the micro-porous membrane between the membrane support and the spacer for taking advantage of create precisely defined fluid flow boundaries for the channels and use in a variety of small and large-scale applications requiring cross-flow filtration as suggested by Connors, JR (see paragraphs [0034]-[0035]).  
Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-5, 6-9 and11-16 have been considered but are moot as new claimed recitation of laminated filtration unit have been rejected based on Lavender in view of Connors, JR as described above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 7,316,780 teaches membrane support (102) with ribs (110) for membrane (104) (see Figures 1o-13; col. 11, line 49 – col. 12, line 22).  However, the membrane support comprising a plurality of ribs extending across a length and a width of the support wherein the plurality of ribs define the openings in the membrane support are neither taught or suggested.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
6/14/22